internal_revenue_service national_office technical_advice_memorandum index uil no number release date case mis no tam-103652-98 district_director cc dom it a date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer date date date year year year issue whether a membership corporation must recognize gross_income with regard to nonrefundable_credits that were granted to its members for use in offsetting their liabilities to the corporation for fees unrelated to membership facts in year taxpayer was incorporated as a nonprofit membership corporation without shares and subsequently was determined to qualify for tax exempt status under sec_501 of the internal_revenue_code taxpayer was formed to conduct research in the field of computer applications and to implement the research findings it may be noted that if an exemption application from taxpayer were under consideration today it is possible that an adverse position on exemption would be adopted taxpayer was comprised of various categories of members including those designated as sponsors who were the sole voting members of taxpayer sponsors were required to make an initial contribution of no less than dollar_figure and the board_of directors had the authority to fix the amounts of the initial and future contributions the by-laws of taxpayer provided that each sponsor remained a sponsor for so long as it made its required contributions to the corporation when due and otherwise remain ed a member in good standing of the corporation sponsors entered into formation and funding agreements which detailed their funding obligations to taxpayer and referred to the prospect that sponsors might receive the future benefit of credits which could be applied against their liabilities to taxpayer for licensing fees the credit plan the agreements stated that no sponsor shall earn any direct return on or refund or restoration of any contributions made hereunder provided that the corporation may if authorized to do so by its board_of directors treat a portion of the amounts contributed hereunder as a prepaid credit against cash royalties licensing fees which may in the future become due in addition the by-laws provided that in the event of the default or suspension of a sponsor the defaulting sponsor did not lose its right to receive any credit for its contribution against existing or future licensing fees to which the sponsor is entitled on the date of such action as a tax exempt_organization taxpayer annually reported membership fees including the contributions from nine initial sponsors on information returns forms no tax was paid on these amounts on date in year taxpayer completed a nontaxable type_f_reorganization as defined in sec_368 of the code consequently taxpayer notified the internal_revenue_service that as of date in year taxpayer no longer qualified as a tax exempt_organization also in year taxpayer admitted nine new sponsors recognizing that the new sponsors might unfairly reap the benefits of the contributions previously made by the nine initial sponsors taxpayer intended to put the initial sponsors on equal footing with the new sponsors taxpayer accomplished this by implementing the credit plan whereby credits equal to the amount of membership fees previously contributed by an initial sponsor could be offset against a sponsor's liabilities to taxpayer for licensing fees a credit exercise agreement between taxpayer and one of the initial sponsors read the board_of directors has authorized the grant of certain credits against royalty and licensing fees otherwise due to the corporation by the credit recipient law sec_61 of the code provides that except as otherwise provided gross_income includes all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form in revrul_91_36 1991_2_cb_17 nonrefundable_credits granted to customers of an electric utility company were not includible in the gross_income of the customers the credits represented a reduction in the purchase_price of electricity analysis the credit plan was implemented in order to put the initial sponsors on equal footing with the new sponsors each initial sponsor has been granted credits in an amount equal to its total contribution in membership fees prior to date in year the sponsors may offset the credits against their liabilities to taxpayer for licensing fees thereby reducing the amount due from the sponsors in satisfaction of the liabilities the credits are not refundable and can only be used to offset licensing fees under these facts taxpayer is not required to recognize gross_income as a result of the grant of the credits nor as a result of the sponsors’ use of the credits rather the credits represent a reduction in the licensing fee charged a sponsor cf revrul_91_36 1991_2_cb_17 upon a sponsor’s use of the credits taxpayer need report no more in gross_income than the amount collected in satisfaction of the reduced fee we recognize this amount as the actual licensing fee charged the sponsors cf 26_tc_707 acq 1982_2_cb_2 net selling_price agreed upon between the parties must be given recognition for tax purposes conclusion taxpayer a membership corporation does not recognize gross_income with regard to nonrefundable_credits that were granted to sponsors for use in offsetting their liabilities to taxpayer for licensing fees specifically taxpayer is not required to recognize gross_income as a result of the grant of the credits nor as a result of the sponsors’ use of the credits caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
